Citation Nr: 0009975	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-18 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to an increased rating for plantar fasciitis, 
right foot, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for plantar fasciitis, 
left foot, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
cataracts.  


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1986 to 
February 1996.

This appeal arises from a decision by the Washington, D.C., 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not suffer from a hearing loss pursuant 
to VA regulations.

3.  The veteran's plantar fasciitis, right foot, is 
manifested by pain on the plantar surface of both heels with 
subjective complaints of pain on use.

4.  The veteran's plantar fasciitis, left foot, is manifested 
by pain on the plantar surface of both heels with subjective 
complaints of pain on use.

5.  The veteran's cataracts are manifested by normal vision 
without evidence of aphakia.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a hearing loss.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1995); 38 C.F.R. § 3.385 (1999). 

2.  The criteria for a disability rating greater than 10 
percent for plantar fasciitis of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5284 (1999).  

3.  The criteria for a disability rating greater than 10 
percent for plantar fasciitis of the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5284 (1999).  

4.  The criteria for a compensable disability rating for 
cataracts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.84a, Diagnostic 
Codes 6028-6079 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records indicate that upon his 
entry examination in June 1986, his pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
5
10
LEFT
10
5
0
5
15

A December 1995 service orthopedic consultation noted plantar 
fasciitis and the separation examination report dated in 
December 1995included the diagnoses of plantar fasciitis.  

During a December 1995 ophthalmology consultation, the 
veteran complained of a several month history of light 
sensitivity and spots in front of his eyes in sunlight.  His 
eye examination was normal except for small central diffuse 
polar opacities.  The impressions were congenital cataracts 
that were probably not visually significant and light 
sensitivity in both eyes.  Sunglasses were suggested.  The 
separation examination contains a diagnosis of congenital 
cataracts in both eyes. 

Upon the veteran's separation examination in December 1995, 
the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
10
LEFT
10
0
0
10
15

A March 1996 rating decision granted service connection for 
plantar fasciitis evaluated as noncompensably disabling based 
on the veteran's service medical records.  The award was 
effective the day after the veteran's separation.  The same 
rating decision denied service connection for hearing loss 
and congenital cataracts.  

A May 1998 VA ophthalmologic examination report contains a 
history of congenital cataracts, photophobia and color 
blindness.  The examination revealed that the veteran's 
uncorrected distant visual acuity was 20/16 bilaterally and 
his uncorrected near vision was 20/20 bilaterally.  The 
Goldman visual field test was normal without blind spot 
enlargement in either eye.  The diagnoses were emmetropia, 
congenital cataracts, color blindness and lattice 
degeneration at 1º,right; and emmetropia, congenital 
cataracts and color blindness left.  The examiner added that 
the color blindness and photophobia found were caused by lens 
opacity.  

The May 1998 VA audiological examination revealed puretone 
thresholds as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
10
10
10
10
10
10
LEFT
15
15
15
15
30
18.75

Speech recognition was 96 percent right and 98 percent left.

During a June 1998 VA orthopedic examination the veteran 
complained of persistent and daily burning sensations on the 
soles of both feet that were aggravated by prolonged activity 
and of major flare-ups after major physical exertion.  The 
examination revealed a spot of burning pain and local 
tenderness to palpation and pressure at both plantar heels, 
right greater than left.  The pain spread across the soles to 
the forepart of the feet.  The diagnosis was chronic 
bilateral plantar fasciitis with painful exertional flare-
ups.

An August 1998 rating decision granted service connection for 
cataracts evaluated as noncompensably disabling effective the 
day after the veteran's separation.  The same rating decision 
increased the evaluation for the veteran's plantar fasciitis 
to 10 percent effective the same date.  Service connection 
for a hearing loss remained denied.  The decisions were based 
on the May 1998 examinations.  

Analysis

Hearing Loss

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The May 1988 VA audiology examination test results are well 
within the parameters of normal hearing pursuant to VA 
regulation.  38 C.F.R. § 3.385.  Therefore, there is no 
evidence of a current hearing loss disability for VA 
purposes.  Accordingly, the veteran's claim of service 
connection for defective hearing is not well grounded and 
must be denied.  

Where the claimant has failed to submit a well-grounded 
claim, the VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a).  However, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, the RO fulfilled its obligation under § 5103(a) 
in the statement of the case in which the appellant was 
informed that the reason for the denial of the claim was 
because the evidence showed that the alleged hearing loss did 
not meet the criteria for a disability under the applicable 
regulation.  Furthermore, by this decision, the Board is 
informing the appellant of the evidence which is lacking and 
that is necessary to make the claim well grounded.

The United States Court of Appeals for Veterans Claims 
(Court) held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable. Id. 
at 126.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Id. at 126.

Plantar Fasciitis

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1999).

The veteran's foot disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  This code best describes the 
impairment caused by the service-connected disorder, as the 
remaining diagnostic codes address specific foot impairments 
not related to the present disorder.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  Under this code 5284, a 30 
percent rating is assigned where the foot impairment is 
severe; a 20 percent rating is assigned for moderately severe 
foot impairment, and a 10 percent is awarded where foot 
impairment is moderate.  A 40 percent evaluation is 
authorized for actual loss of use of the foot.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (1999).

The May 1998 examination found a tender burning spot on the 
plantar aspect of each heel from which pain radiated to the 
front of each foot.  The report is negative for evidence of 
pain on motion.

When a rating is based on limitation of motion, the Board 
must also consider any functional loss the veteran may have 
sustained by virtue of weakness or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206. 

VAOGCPREC 9-98 held that DeLuca could apply to Diagnostic 
Code 5284 depending on the nature of the foot injury 
concerned.  VA General Counsel precedent opinions are binding 
on the BVA.  38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 
14.507 (1999).  However, the Board need not resolve the type 
of injury question in the instant case because in spite of 
the veteran's complaints of pain associated with the 
disability at issue, "a finding of functional loss due to 
pain must be 'supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  While the 
veteran subjectively complained of pain on use, the pathology 
and objective observations of the claimant's behavior do not 
satisfy the requirements for a higher evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating. 

The record is negative for evidence of a moderately severe or 
severe disability necessary for a higher evaluation.  
Therefore a preponderance of the evidence is against the 
veteran's claim for an increased rating for plantar 
fasciitis.  

Cataracts

Traumatic, senile and other cataracts are rated on impairment 
of vision preoperatively and on impairment of vision and 
aphakia postoperatively.  38 C.F.R. § 4.84a, Diagnostic Codes 
6027, 6028 (1999).  

Bilateral or unilateral aphakia warrants a 30 percent 
evaluation. 38 C.F.R. § 4.84a, Diagnostic Code 6029 (1999).

Impairment of Central Visual Acuity is rated as follows: Code 
6061 regarding anatomical loss of both eyes and code 6062 
regarding blindness in both eyes having only light perception 
are rated as 100 percent and are also entitled to special 
monthly compensation.

Where vision in one eye is 20/40 and vision in the other eye 
is 20/40, a 0 percent rating is assigned.  38 C.F.R. § 4.84a 
Diagnostic Code 6079 (1999).

The most recent visual acuity examination in May 1998 
revealed that the veteran had visual acuity of 20/20 in each 
eye without evidence of blind spot enlargements or aphakia.  
Therefore a compensable rating is not warranted.  The Board 
finds that the preponderance of the evidence is against a 
compensable rating for congenital cataracts.  

The Board notes that the veteran appealed the initial March 
1996 noncompensable evaluation for plantar fasciitis and the 
original August 1998 noncompensable rating for cataracts.  
The August 1998, rating decision increased the plantar 
fasciitis rating to 10 percent effective the first day after 
his discharge, the effective date of the noncompensable 
rating.  The congenital cataract evaluation remained 
noncompensable.  The medical evidence of record does not 
indicate that the veteran's plantar fasciitis or cataracts 
were more severe at any time during the pendency of his 
current appeal.  The medical evidence does not show that his 
disabilities were more severely disabling than the level of 
impairment reflected in the most recent VA compensation 
examination.  Therefore, the evidence does not indicate that 
a staged rating is warranted in this case.  Fenderson.


ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to an increased evaluation for plantar fasciitis 
of the right foot is denied. 

Entitlement to an increased evaluation for plantar fasciitis 
of the left foot is denied. 

Entitlement to a compensable evaluation for congenital 
cataracts is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

